Citation Nr: 0021707	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for glaucoma.

2. Entitlement to service connection for melanoma.

3. Entitlement to service connection for prostate cancer.

4. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 1998, by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

There is no competent evidence of record to relate the 
presence of glaucoma, melanoma, prostate cancer or bilateral 
hearing loss to the appellant's period of service.


CONCLUSION OF LAW

The claims for service connection for glaucoma, melanoma, 
prostate cancer and bilateral hearing loss are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

Service Connection for Glaucoma, Melanoma, Prostate Cancer 
and Bilateral Hearing Loss

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
glaucoma, melanoma, prostate cancer and bilateral hearing 
loss.  As noted above, to meet the requirement of a well 
grounded claim such to allow for analysis of the merits of a 
claim for service connection, there must be medical evidence 
of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown supra.  

In this case, while the appellant has argued that his 
glaucoma is due to being stung by a swarm of yellow-jackets 
during service, melanoma is due to exposure to the sun while 
serving in the South Pacific, that prostate cancer is due to 
the ingestion of either anti-malaria medication or chemicals 
to purify water and bilateral hearing loss is the result of 
exposure to acoustic trauma during service, the record does 
not reflect any competent evidence to relate the presence of 
any of these disorders to the appellant's period of active 
duty.  

Review of the service medical records fails to document the 
presence of any findings regarding these disabilities.  The 
post-service evidence is significant for the lack of any 
pertinent findings until many years after service discharge.  
While the presence of glaucoma, melanoma, prostate cancer and 
bilateral hearing has been shown by the medical evidence, 
these records fail to provide any objective basis to relate 
any of these disabilities to the appellant's service.  
Although a private dermatologist in May 1999, indicated that 
"It is a well know fact that one of the potentiating causal 
factors in the development of melanoma is significant sun 
exposure," the physician did not state that the appellant's 
melanoma was directly related to his reported sun exposure 
during service.  In addition, the appellant apparently 
reported to the physician he had sustained "multiple 
blistering sunburns during his twenty-eight months of 
service;" however, the service medical records reflect no 
treatment for sunburn and the appellant at his hearing in 
July 1999, indicated that he did not remember receiving any 
treatment for the reported sunburn.  Accordingly, the mere 
statement by a physician that the sun is one of a number of 
factors which might cause melanoma is not deemed to be of 
sufficient specificity to serve as a basis to well ground the 
appellant's claim for service connection for melanoma.  See 
Bloom v. West, 12 Vet. App. 185 (1999).

Furthermore, although the appellant has testified that 
physicians have told him that his disabilities are related to 
service, other than the statement noted above, he indicated 
that the physicians were reluctant, for a variety of reasons, 
to provide him with written statements which make the 
necessary casual connection between service and the 
disabilities.  

In the absence of competent evidence to relate the presence 
of any glaucoma, melanoma, prostate cancer or bilateral 
hearing loss to the appellant's service, these claims fail to 
the meet the threshold pleading requirement of a well 
grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not notified VA of 
the existence of any additional evidence that, if obtained 
would well ground his claims.

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, 13 Vet. App. 205 (1999).


ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

